Exhibit 10.1

 

VIVUS, INC.

 

STAND-ALONE STOCK OPTION AGREEMENT

 

NOTICE OF GRANT OF STOCK OPTION

 

Unless otherwise defined in this Notice of Grant of Stock Option, the terms
defined in the Terms and Conditions of Stock Option, attached hereto as
Exhibit A, will have the same defined meanings in this Notice of Grant of Stock
Option (the “Notice of Grant”).

 

Participant:

Michael P. Miller

 

 

Address:

 

 

 

 

 

 

You have been granted a Nonstatutory Stock Option to purchase Shares of Common
Stock, subject to the terms and conditions of this Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

April 30, 2010

 

 

Vesting Commencement Date

April 26, 2010

 

 

Number of Shares Granted

400,000 Shares

 

 

Exercise Price per Share

$10.19

 

 

Total Exercise Price

$4,076,000

 

 

Type of Option

Nonstatutory Stock Option

 

 

Term/Expiration Date

April 30, 2020

 

Vesting Schedule:

 

Subject to accelerated vesting as set forth below or in this Agreement, this
Option will be exercisable, in whole or in part, in accordance with the
following schedule:

 

Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option will vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.

 

1

--------------------------------------------------------------------------------


 

Termination Period:

 

This Option will be exercisable for twelve (12) months after Participant ceases
to be a Service Provider.  Notwithstanding the foregoing, in no event may this
Option be exercised after the Term/Expiration Date as provided above and may be
subject to earlier termination as provided in Section 12 of this Agreement.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of this Agreement.  Participant has
reviewed this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

Address:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.     Definitions.  As used herein, the following definitions will apply:

 

(a)   “Administrator” means the Board or any of its Committees as will be
administering the Agreement, in accordance with Section 19 of this Agreement.

 

(b)   “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company (including, but not limited to, any Parent
or Subsidiary).

 

(c)   “Agreement” means this Option agreement between the Company and
Participant evidencing the terms and conditions of this Option.

 

(d)   “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction that may apply to this Option.

 

(e)   “Board” means the Board of Directors of the Company.

 

(f)    “Change in Control” means the occurrence of any of the following events:

 

(i)            Change in Ownership of the Company.  A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
fifty percent (50%) of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection (i), the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered a Change in Control; or

 

(ii)           Change in Effective Control of the Company.  If the Company has a
class of securities registered pursuant to Section 12 of the Exchange Act, a
change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this subsection (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

 

(iii)          Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market

 

3

--------------------------------------------------------------------------------


 

value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

For purposes of this Section 1(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g)   “Code” means the Internal Revenue Code of 1986, as amended.  Reference to
a specific section of the Code or Treasury Regulation thereunder will include
such section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

(h)   “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board for purposes of administering
this Agreement.

 

(i)    “Common Stock” means the common stock of the Company.

 

(j)    “Company” means VIVUS, Inc., a Delaware corporation, or any successor
thereto.

 

(k)   “Consultant” means any person, including an advisor, engaged by the
Company or its Affiliates to render services to such entity other than as an
Employee.

 

(l)    “Director” means a member of the Board.

 

4

--------------------------------------------------------------------------------


 

(m)  “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator in its discretion
may determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.

 

(n)   “Employee” means any person, including Officers and Directors, employed by
the Company or its Affiliates.  Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

(o)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p)   “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq Global
Market, the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair
Market Value will be the closing sales price for such stock (or, the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks are reported); or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.

 

(q)   “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.

 

(r)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(s)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(t)    “Option” means this stock option to purchase shares of Common Stock
granted pursuant to this Agreement.

 

(u)   “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(v)   “Participant” means the person named in the Notice of Grant.

 

5

--------------------------------------------------------------------------------


 

(w)  “Service Provider” means an Employee, Director or Consultant.

 

(x)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12(a) of this Agreement.

 

(y)   “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

2.     Grant.  The Company hereby grants to the Participant an Option to
purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions in this Agreement.

 

3.     Vesting Schedule.  Except as provided in Section 5, the Option awarded by
this Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

 

4.     Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of this Agreement.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

 

5.     Termination of Option.  Notwithstanding any contrary provision of this
Agreement, if the Participant ceases to be a Service Provider for any or no
reason, the then-unvested portion of the Option awarded by this Agreement will
terminate and the Participant will have no further rights thereunder.  The
Participant (or, if applicable, the Participant’s personal representative,
designated beneficiary, estate or the person(s) to whom the Option is
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution) will have the period set forth in Notice of Grant to
exercise the Option to the extent vested as of the date Participant ceases to be
a Service Provider.

 

6.     Exercise of Option.

 

(a)   Right to Exercise.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the terms of this Agreement.

 

(b)   Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company.  The Exercise
Notice will be completed by Participant and delivered to the Company.  The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable tax withholding.  This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price.

 

6

--------------------------------------------------------------------------------


 

7.     Method of Payment.  Payment of the aggregate Exercise Price will be by
any of the following, or a combination thereof, at the election of Participant:

 

(a)           cash;

 

(b)           check;

 

(c)           consideration received by the Company under a formal cashless
exercise program adopted by the Company (including by way of a net exercise); or

 

(d)           surrender of other Shares which have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

8.     Tax Obligations.

 

(a)           Tax Withholding.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b)           Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges.  The Discount Option may also
result in additional state income, penalty and interest tax to the Participant. 
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination.  Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the date of grant, Participant will be solely responsible for
Participant’s costs related to such a determination.

 

9.     Rights as Stockholder.  Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and

 

7

--------------------------------------------------------------------------------


 

delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Section 12(a) of this Agreement.  The Option may not be exercised for a fraction
of a Share.

 

10.   No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11.   Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise and except as required by Applicable Laws, vesting of the
Option will be suspended during any unpaid leave of absence.  Participant will
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company or any Affiliate.

 

12.   Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 

(a)   Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under this Agreement, will adjust the number,
class, and price of Shares covered by the Option.

 

(b)   Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify Participant as soon as
practicable prior to the effective date of such proposed transaction.  To the
extent it has not been previously exercised, the Option will terminate
immediately prior to the consummation of such proposed action.

 

(c)   Change in Control.  In the event of a merger or Change in Control, the
Option will be treated as the Administrator determines without a Participant’s
consent, including, without limitation, that (i) the Option will be assumed, or
a substantially equivalent award or awards will be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof) with appropriate

 

8

--------------------------------------------------------------------------------


 

adjustments as to the number and kind of shares and prices; (ii) upon written
notice to Participant, that the Participant’s Option will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) the outstanding Option will vest and become exercisable in whole or in
part prior to or upon consummation of such merger or Change in Control, and, to
the extent the Administrator determines, terminate upon or immediately prior to
the effectiveness of such merger of Change in Control; (iv) (A) the termination
of the Option in exchange for an amount of cash and/or property, if any, equal
to the amount that would have been attained upon the exercise of such Option or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would have been attained upon the exercise of the Option or realization
of the Participant’s rights, then the Option may be terminated by the Company
without payment), or (B) the replacement of the Option with other rights or
property selected by the Administrator in its sole discretion; or (v) any
combination of the foregoing.

 

In the event that the successor corporation does not assume or substitute for
the Option (or portion thereof), Participant will fully vest in and have the
right to exercise his entire outstanding Option that is not assumed or
substituted for, including Shares as to which the Option would not otherwise be
vested or exercisable.  In addition, if the Option is not assumed or substituted
for in the event of a Change in Control, the Administrator will notify
Participant in writing or electronically that the Option will be fully vested
and exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option will terminate upon the expiration of such period.

 

For the purposes of this subsection 12(c), the Option will be considered assumed
if, following the merger or Change in Control, the Option confers the right to
purchase or receive, for each Share subject to the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the merger or Change in Control by holders
of Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
for each Share subject to the Option, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.

 

13.   Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at Vivus, Inc., 1172
Castro Street, Mountain View, California 94040, or at such other address as the
Company may hereafter designate in writing or electronically.

 

14.   Grant is Not Transferable.  Unless determined otherwise by the
Administrator, this Option may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of Participant only by Participant.

 

9

--------------------------------------------------------------------------------


 

15.   Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

16.   No Liability.  Under no circumstances will the Company, its Affiliates,
the Administrator, or the Board incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to this Agreement or the
Company’s, its Affiliates’, the Administrator’s or the Board’s roles in
connection with the Agreement.

 

17.   Additional Conditions to Issuance of Stock.  If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

 

18.   Investment Representation.  As a condition to the exercise of the Option,
the Company may require the person exercising the Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

19.   Administrator Authority.  The Administrator will have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested). 
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to this Agreement.

 

20.   Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

21.   Agreement Severable.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or

 

10

--------------------------------------------------------------------------------


 

unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

 

22.   Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.  Notwithstanding anything
to the contrary in this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of Participant, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code
Section 409A in connection to this Option.

 

23.   Governing Law.  This Agreement will be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof. 
For purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

VIVUS, INC.

 

STAND-ALONE STOCK OPTION AGREEMENT

 

EXERCISE NOTICE

 

Vivus, Inc.

1172 Castro Street

Mountain View, CA 94040

 

Attention:

 

1.             Exercise of Option.  Effective as of today,
                                ,           , the undersigned (“Participant”)
hereby elects to purchase                              shares (the “Shares”) of
the Common Stock of Vivus, Inc. (the “Company”) under and pursuant to the
Stand-Alone Stock Option Agreement dated                  (the “Agreement”). 
The purchase price for the Shares will be $                          , as
required by the Agreement.

 

2.             Delivery of Payment.  Participant herewith delivers to the
Company the full purchase price of the Shares and any required tax withholding
to be paid in connection with the exercise of the Option.

 

3.             Representations of Participant.  Participant acknowledges that
Participant has received, read and understood the Agreement and agrees to abide
by and be bound by its terms and conditions.

 

4.             Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 12 of the
Agreement.

 

5.             Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences as a result of Participant’s purchase or
disposition of the Shares.  Participant represents that Participant has
consulted with any tax consultants Participant deems advisable in connection
with the purchase or disposition of the Shares and that Participant is not
relying on the Company for any tax advice.

 

1

--------------------------------------------------------------------------------


 

6.             Entire Agreement; Governing Law.  The Agreement is incorporated
herein by reference.  This Exercise Notice and the Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.  This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of the State of
California.

 

Submitted by:

 

Accepted by:

 

 

 

PARTICIPANT

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

2

--------------------------------------------------------------------------------